Citation Nr: 1011434	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-28 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1958 to November 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March 1987 and November 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2010.  At that 
hearing, he withdrew his claim for service connection for 
chronic obstructive pulmonary disorder (COPD).  

The Veteran was denied service connection for hypertension in 
a March 1987 rating decision.  He again filed a claim for 
service connection for hypertension in April 2007.  The RO 
initially characterized his claim as requiring new and 
material evidence to reopen the claim.  However, a careful 
review of the record shows that the Veteran perfected an 
appeal of the July 1987 decision and the claim was pending 
before the Board.  No Board decision was issued at that time.  
Accordingly, the Veteran's claim is still pending at this 
time and new and material evidence is not required for 
adjudication.  

The claim of service connection for hypertension is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required.


FINDING OF FACT

With resolution of the benefit of the doubt in the Veteran's 
favor, tinnitus was incurred as a result of active military 
service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to this 
claim.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran dated in June 2007 that fully 
addressed all notice elements.  

In the letter sent in June 2007, the RO provided timely 
notice to the Veteran regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as specifying the information and evidence to be 
submitted by him, the information and evidence to be obtained 
by VA, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in the June 2007 letter that a schedular rating and 
an effective date would be assigned if his claim was granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in May 2008.

The Board concludes that all available evidence that is 
pertinent to this claim has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on the issue of service connection for tinnitus.  


The Merits of the Claim - Service Connection for Tinnitus

The Veteran seeks service connection for tinnitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is in equipoise and the claim is granted. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2009); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 
Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-
97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in- 
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran underwent a VA audio examination in May 2008.  
The Veteran reported constant bilateral tinnitus.  The 
examination reports notes that "the Veteran report[ed] that 
his tinnitus began gradually and he [was] not sure whether it 
began in service or not."  Based on this statement, the 
examiner opined that the Veteran's tinnitus was less likely 
as not caused by his military service.  The examiner further 
stated that it was possible that the tinnitus began prior to 
his hearing loss and due to military noise exposure, but it 
cannot be determined with more certainty.

The Veteran appeared before the undersigned Veterans Law 
Judge at a Travel Board hearing in January 2010.  During that 
hearing, the Veteran testified that in the Navy, the Veteran 
was an "assault ironman."  He testified that he was 
responsible for listening for echoes underwater and 
distinguishing between those echoes to determine if they are 
submarines, underwater obstructions, or marine life.  He 
stated that he listened to tones for eight hours of every 
day.  The Veteran testified that he first noticed the 
constant ringing in his ears in the mid-1960's and it 
continued to interfere with his ability to hear through the 
present.  

The Veteran's testimony is competent lay evidence, as it is 
evidence not requiring that the proponent have "specialized 
education, training, or experience."  Lay evidence is 
competent "if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person."  38 C.F.R. § 
3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence, including testimony. See 
Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  In the evaluation of evidence, VA 
adjudicators may properly consider internal inconsistency, 
facial plausibility and consistency with other evidence 
submitted on behalf of the veteran. Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 
1481 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence.").  

When considered in the light of the Veteran's reports of a 
continuity of symptoms, the evidence is at least in 
equipoise.  Although a VA examiner could not specify the 
onset of the Veteran's tinnitus, the Veteran testimony as to 
service onset is deemed facially credible and not overtly 
contradicted by other evidence of record.  Resolving 
reasonable doubt in favor of the Veteran, service connection 
is granted for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that he currently has hypertension that 
began during military service and has continued since that 
time.  The Board has determined that it must remand the issue 
for further development of the evidence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

Under VA regulations, the term "hypertension" means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and "isolated systolic hypertension" means that the systolic 
blood pressure is predominantly 160mm or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. § 
4.104, Diagnosis Code 7101, Note (1).  

Service treatment records from the Veteran's period of active 
military service contain elevated blood pressure readings of 
150/100 and 138/96 in June 1974, 134/92 in July 1974, 118/90, 
120/90, and 124/98 in December 1974; 140/96 in January 1976; 
132/90 in February 1975; 122/100 in March 1975; 140/92 in 
January 1976, 138/90 in August 1976; 138/96, 118/98, and 
126/98 in September 1976; 140/100, 130/98, and 132/104 in 
September 1977; 120/90 and 128/100, 132/92 in October 1977; 
134/94, 114/98, and 130/100 in November 1977; and 142/108 in 
May 1979.  An October 1980 retirement examination noted that 
the Veteran had high blood pressure and a reading of 132/92 
at that time.  

Post-service private and VA medical records show readings of 
168/92 in May 1999; 152/90 in October 1999; and 156/96 in 
April 2008. 

The Veteran's private physician filed two letters in April 
2008 and December 2009 in which he opined that the Veteran 
has a current diagnosis of hypertension that is a direct 
result of the high blood pressure he experienced during 
service.  However, the total basis of the physician's opinion 
is unclear. 

As noted above, the Veteran's claim is an original 
application for service connection which was received in 
February 1987 and has remained pending since that time.  The 
Board is presently unable to determine if the Veteran has 
hypertension which was caused by or incurred during active 
service.  This determination requires competent and informed 
medical evidence.  Allday v. Brown, 7 Vet. App. 517 (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Hypertension is a "chronic disease" under 38 C.F.R. 
§ 3.309(a).  The law provides that a Veteran who has 90 days 
or more of service may be entitled to presumptive service 
connection of a chronic disease, such as hypertension, that 
becomes manifest to a degree of 10 percent or more within one 
year from service. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 
C.F.R. § 3.307. With chronic disease shown as such in service 
or within the presumptive period so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date are service connected, 
unless clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).

The law further provides that no presumptions may be invoked 
on the basis of advancement of the disease when first 
definitely diagnosed for the purpose of showing its existence 
to a degree of 10 percent within the applicable period. This 
will not be interpreted as requiring that the disease be 
diagnosed in the presumptive period, but only that there be 
then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis. Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
the light of subsequent developments it may gain considerable 
significance. Cases in which a chronic condition is shown to 
exist within a short time following the applicable 
presumptive period, but without evidence of manifestations 
within the period, should be developed to determine whether 
there was symptomatology which in retrospect may be 
identified and evaluated as manifestation of the chronic 
disease to the required 10-percent degree. 38 C.F.R. § 
3.307(c).

Accordingly, the claim of service connection for hypertension 
will be remanded for the conduct of a VA medical examination, 
as well as for the RO/AMC to consider the above-noted 
provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.

The claim of service connection for hypertension is REMANDED 
to the RO/AMC for the following:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for hypertension 
that is not evidenced by the current 
record.  The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO/AMC should 
then obtain these records and associate 
them with the claims folder.  

2.  The RO/AMC will afford the Veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician, with 
specific inquiry to determine if the 
Veteran has, or has had during the 
pendency of the claim since February 
1987, hypertension that was incurred in 
or the result of active military service.  
The following considerations will govern 
the examination:

a.  The Veteran's claims folder, and 
a copy of this remand, must be 
reviewed by the examiner in 
conjunction with the examination, 
and the examiner must acknowledge 
this receipt and review in any 
report generated as a result of this 
remand.  

b.  After reviewing all evidence of 
record, to include the Veteran's 
service and post-service medical 
treatment records and the medical 
opinions of record, as well as 
conducting any appropriate clinical 
testing, the examiner must respond 
to the inquiry as to whether the 
Veteran now has, or at any time 
since submission of the claim in 
February 1987, has had hypertension 
(i.e., "hypertension" meaning that 
diastolic blood pressure is 
predominantly 90mm or greater, and 
"isolated systolic hypertension" 
means that the systolic blood 
pressure is predominantly 160mm or 
greater with a diastolic blood 
pressure of less than 90mm).  

3.  Following completion of all indicated 
development to the extent possible, the 
RO/AMC must readjudicate the claim for 
service connection for hypertension based 
on all relevant evidence on file.  If the 
issue continues to be denied, the RO/AMC 
must provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

In readjudication of the claim, the 
RO/AMC's attention is specifically 
called to the provisions of 
38 C.F.R. §§ 3.303, 3.307, and 3.309 
above, and the ruling in  McClain v. 
Nicholson, 21 Vet. App. 319 (2007) 
which establishes that the existence 
of a current disability may be 
satisfied provided a claimant has a 
disability at the time a claim for 
compensation is filed or during the 
pendency of that claim, even where 
the disability resolves prior to 
VA's adjudication of the claim.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


